Citation Nr: 0924159	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-06 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision, which denied the 
Veteran's service connection claim for bilateral hearing 
loss.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is not 
related to a disease or injury to include any acoustic trauma 
in service; hearing loss was not manifest within one year of 
service discharge.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service; and sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. § 
1101, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examinations to obtain 
opinions as to whether his hearing loss can be directly 
attributed to service.  Specifically, the Veteran underwent 
QTC audiometric evaluations in July 2007 and November 2007, 
and a VA examination in January 2008.  The Board has reviewed 
the January 2008 VA examination and determines that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the results of hearing tests 
performed during service, as well as the previous 
evaluations.  The examiner provided a complete rationale for 
the opinion stated, relying on and citing to the records 
reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran, as a lay person, 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  

In February 2008, the Veteran asserted that the January 2008 
VA examination was inadequate as he could not understand what 
was asked of him during the evaluation.  During the interview 
at this evaluation, the Veteran reported difficulty 
understanding conversations, hearing the television, and 
speaking on the telephone.  He denied otalgia, otorrhea, 
vertigo, aural fullness, previous otologic surgery, head 
trauma, family history of hearing loss, or hearing aid use.  
Despite the Veteran's complaints that he could not understand 
what was being asked of him during the speech recognition 
testing, it appears that he was able to understand what was 
said during the examiner's interview with him.  There are no 
reports that the pure tone threshold testing was inadequate.  
Not only has the Veteran been provided with numerous 
examinations, the January 2008 examination report indicates 
that the examiner took steps to insure that the Veteran 
understand what was being asked of him, to include repeating 
instructions as they relate to obtaining word recognition 
scores.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Further examination or opinion is not needed 
on the claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
With respect to the claim of service connection for a hearing 
loss disability, the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Further, 38 C.F.R. § 3.385, discussed below, 
operates to establish when a hearing loss can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he suffers from a hearing loss 
disability as a result of significant in-service noise 
exposure.  By way of background, the Veteran's DD Form 214 
provides that the Veteran was a vehicle mechanic.  The Board 
concedes that the Veteran was exposed to acoustic trauma.

Post-service medical records establish that the Veteran has 
been diagnosed with a bilateral hearing loss disability.  The 
first element under Hickson has been satisfied.  As such, the 
Board will turn to the issues of incurrence and nexus.  

With respect to the Veteran's allegations, a layman is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno, supra.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, hearing loss (sufficient to meet the 
requirements of § 3.385) is not a condition capable of lay 
diagnosis, much less the type of condition that can be 
causally related to military service.  See Espiritu, supra, 
and Woelhaert v. Nicholson, 21 Vet App 456 (2007).

The Veteran's service examinations were performed prior to 
1967 which provides that the American Standard Association 
(ASA) units were used to measure hearing loss.  To convert to 
the current system of International Standard Organization 
(ISO) units, which have been used since November 1967 for 
service medical records and since July 1966 for VA records, 
the following formulas are applied: at 500 Hertz add 15 
decibels, at 1000 Hertz add 10 decibels, at 2000 Hertz add 10 
decibels, at 3000 Hertz add 10 decibels, and at 4000 Hertz 
add 5 decibels.  In converting the readings to ISO units, the 
Veteran's October 1963 pre-induction audiometric readings 
demonstrated a pure tone threshold of 25 decibels at 500 
Hertz in both ears.  Otherwise, the pure tone thresholds were 
20 decibels or less at the applicable hertz levels.  The 
Veteran's November 1964 induction examination demonstrated 
audiometric readings of 35 decibels at 4000 Hertz in his left 
ear.  His pure tone thresholds were otherwise 20 decibels or 
less at the applicable hertz levels.  Such findings were 
compatible with normal hearing for VA purposes, and the 
examiner assigned a numerical designation of 1 under H on the 
Veteran's physical profile, i.e., PULHES (PULHES is the six 
categories into which a physical profile is divided. The P 
stands for physical capacity or stamina; the U for upper 
extremities; the L for lower extremities; the H for hearing 
and ear; the E for eyes; and the S stands for psychiatric).  
Then, as now, the number 1 indicated that an individual 
possessed a high level of medical fitness and, consequently, 
was medically fit for any military assignment. Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The Veteran's 
September 1966 separation examination audiometric readings 
demonstrated improved pure tone thresholds, which were 20 
decibels or less for all applicable hertz levels.  
Furthermore, service treatment records do not indicate that 
the Veteran complained of, was treated for, or diagnosed with 
any hearing problems during service.  

There are no treatment records relating to the Veteran's 
hearing loss between his service separation examination in 
September 1966 and July 2007 wherein he submitted to his 
first QTC examination.

During the July 2007 QTC examination, the Veteran complained 
of a decreased ability to hear and understand conversations.  
The Veteran noted his inservice noise exposure, provided that 
he worked as a tile layer after service, and indicated that 
he used hearing protection during this work.  The examiner 
concluded that there was no functional impairment resulting 
from these conditions.    The Veteran's audiometric 
evaluation, pure tone thresholds, in decibels, based upon air 
conduction were:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
90
105
105
LEFT
95
80
100
105
105

Speech audiometry revealed speech recognition ability of 0 
percent for both ears.  The examiner assessed the Veteran 
with tinnitus and provided that a diagnosis of hearing loss 
could not be determined due to poor reliability.  He reasoned 
that the Veteran's speech recognition ability and his pure 
tone thresholds did not match and no consistent responses 
were made regarding the pure tone testing.  

The Veteran submitted a private medical opinion, dated in 
August 2007, which concluded that the Veteran's hearing loss 
was a result of service.  The audiometric evaluation report 
showed word recognition scores were measured using CID W-22 
PB words with monitored live voice.  As indicated above, this 
measurement cannot be considered as VA regulations provide 
the appropriate test is the Maryland CNC Speech Recognition.  
See 38 C.F.R. § 3.385.  The evaluation report also contained 
a graph of the Veteran's pure tone threshold levels.  This 
report is in graph form, which the Board does not ordinarily 
interpret.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Kelly v. Brown, 7 Vet. App. 471 (1995).  As such, the 
Board gives this medical opinion limited probative value.  

In November 2007, the Veteran submitted to yet another QTC 
evaluation wherein he was diagnosed with profound bilateral 
sensorineural hearing loss.  Pure tone thresholds, in 
decibels, based upon air conduction were:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
95
100
105
LEFT
85
95
110
110
110

Speech audiometry revealed speech recognition ability of 0 
percent in both ears.  The examiner then opined that the 
Veteran's bilateral hearing loss was at least as likely as 
not due to inservice noise exposure.  

The January 2008 VA examination assessed the Veteran's 
hearing problems as well as reconciled the above-mentioned 
examination reports.  The examiner reviewed the Veteran's 
claims file, noting the examination reports in his service 
treatment records as well as the post-service audiometric 
evaluations.  During the interview with the Veteran, the 
Veteran related his noise exposure during service and the 
problems he now experiences as a result of his hearing loss, 
to include difficulty understanding conversations, hearing 
the television, and speaking on the telephone.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
28
34
30
67
75
LEFT
34
31
38
74
74

The examiner noted that after multiple instructions, the 
Veteran failed to respond to stimulus words and noted that 
the work recognition scores are likely inaccurate.  He 
reasoned that the Veteran was able to easily converse with 
him during their normal conversation and then had much 
difficulty during the actual test.  He concluded that the 
Veteran's word recognition scores were not indicative of the 
Veteran's communication ability.  As such, the examiner 
provided that the Veteran's pure tone thresholds represented 
the best method for measuring the Veteran's hearing loss.  
The examiner then opined that the Veteran's hearing loss was 
less likely than not secondary to acoustic trauma from his 
military experience.  He reasoned that the Veteran's service 
medical records indicated normal hearing sensitivity at 
service discharge.  

With regard to the conflicting medical opinions relating to 
the Veteran's hearing loss, the Board must weigh the 
credibility and probative value of the medical opinions.  In 
so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court held that a claims file review, as it pertains to 
obtaining an overview of a veteran's medical history, is not 
a requirement for private medical opinions.  A review of the 
claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file.  Id.  
Conversely a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file as there are other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the veteran for an extended period of time and/or 
reviewing pertinent medical literature.  Id.  The relevant 
focus is not on whether the clinician had access to the 
claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens, supra.  The Court has 
further recognized that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Further, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran. Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
The Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The VA examiner's opinion regarding the Veteran's hearing 
loss in January 2009 has more probative value than the August 
2007 private opinion and the QTC examiner's November 2008 
opinion.  First, the VA examiner had access to the accurate 
medical background.  While the private examiner and the QTC 
examiner need not rely on a review of the claims file as the 
basis of their opinion, there is no indication that they were 
made aware of the Veteran's medical history during service.  
During these examinations, the Veteran stated that his 
hearing problems started during service.  However, these 
examiners made no reference to the lack of complaint or 
treatment for any hearing problems during service or to the 
September 1966 separation examination report which indicated 
normal hearing.  These examiners also failed to note the lack 
of treatment that the Veteran received between his separation 
and the audiometric examinations performed in 2007.  Further, 
their opinions do not provide any rationale for their 
positive nexus conclusions.  Conversely, the VA examiner 
reviewed in detail the pertinent medical records, discussed 
the salient facts, and provided complete rationale for all 
conclusions presented, as noted in the discussion above.

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an accurate depiction of the Veteran's background.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).  
Furthermore, post-service medical records provide that he did 
not seek medical treatment for his bilateral hearing loss 
disability for nearly 41 years.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The Board finds that the medical evidence 
outweighs the Veteran's statements offered many years after 
service, and in conjunction with his filing a claim for 
benefits.  The Board finds that the preponderance of the 
evidence is against a nexus between the current disability 
and any incident of service, including in-service noise 
exposure.  Service connection must be denied on a direct 
basis. See Hickson, supra.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system, including sensorineural hearing loss, become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to show that the Veteran's 
hearing loss was compensable within one year of separation.  
The Veteran cannot benefit from this presumption.

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's bilateral hearing loss 
was incurred in or is related to inservice noise exposure.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.  



____________________________________________
K.  PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


